Citation Nr: 0703911	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  04-23 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for osteoarthritis of 
the knees and ankles.

2. Entitlement to service connection for atrial flutter and 
enlarged heart.  

3. Entitlement to an initial compensable rating for bilateral 
varicose veins.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
March 1968 to May 1970.  He also had subsequent service in 
the Army Reserve for more than two decades.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in March 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  


FINDINGS OF FACT

1. Osteoarthritis of the knees and ankles by X-ray was not 
affirmatively shown to have been present during active duty 
or during active duty for training, or the result of injury 
sustained on inactive duty training in January 1996 or 
November 2001; osteoarthritis of the knees and ankles by X-
ray was not manifest to a compensable degree within one year 
of separation from active duty, and any current 
osteoarthritis of the knees and ankles is unrelated to a 
disease, injury, or event of active service origin.  

2. Atrial flutter and enlarged heart were not affirmatively 
shown to have been present during active duty or during 
active duty for training, or the result of injury sustained 
on inactive duty for training in March 2000; atrial flutter 
and enlarged heart were not manifest to a compensable degree 
within one year of separation from active duty, and current 
atrial flutter and enlarged heart are unrelated to a disease, 
injury, or event of active service origin.

3. Bilateral varicose veins are manifested by small bluish 
varicosities over the medial aspect of the right thigh, the 
popliteal area of each lower extremity, the distal third of 
each lower leg, and the dorsal aspect of each foot, but there 
was no fatigue, tenderness, edema, or stasis changes.  


CONCLUSIONS OF LAW

1. Osteoarthritis of the knees and ankles was not incurred in 
or aggravated by active service and osteoarthritis may not be 
presumed to have been incurred during active duty.  
38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.6(a), 
3.303, 3.307, 3.309 (2006).  

2. Atrial flutter and enlarged heart were not incurred in or 
aggravated by active service and heart disease may not be 
presumed to have been incurred during active duty.  
38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.6(a), 
3.303, 3.307, 3.309 (2006). 

3. The criteria for an initial compensable rating for 
bilateral varicose veins have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 
7120 (2006).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  



Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

On the claims of service connection, the RO provided pre- and 
post-adjudication VCAA notice by letters, dated in June 2003, 
August 2003, and March 2006.  The veteran was notified of the 
evidence needed to substantiate the claims of service 
connection, namely, evidence of an injury or disease in 
service or event in service, causing injury or disease; and 
evidence of a relationship between the current disability and 
the injury, disease, or event in service.  The veteran was 
also notified that VA would obtain service records, VA 
records, and records of other Federal agencies and that he 
could submit private medical records or authorize VA to 
obtain private medical records on his behalf.  He was asked 
to submit any evidence that would include that in his 
possession.  The notice included the degree of disability 
assignable and the general provision for the effective date 
of the claim, that is, the date of receipt of the claim. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim). 

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured without 
prejudice to the veteran because he had a meaningful 
opportunity to participate effectively in the processing of 
the claims as he had the opportunity to submit additional 
argument and evidence and to address the issues at a hearing.  
The claims were then readjudicated following the content-
complying notice as evidenced by the supplemental statement 
of the case in May 2006.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

With regard to the claim for increase, the RO provided the 
veteran with content-complying VCAA notice on the underlying 
claim of service connection for varicose veins by letters, 
dated in June and August 2003, as explained above.  Where, as 
here, service connection has been granted and an initial 
disability rating has been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice 
no longer required because the purpose that the notice was 
intended to serve has been fulfilled.  Furthermore, once a 
claim for service connection has been substantiated, the 
filing of a notice of disagreement with the RO's decision 
does not trigger additional 38 U.S.C.A. § 5103(a) notice.  
Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) 
and § 3.159(b)(1) is no longer applicable in the claim for a 
higher rating for varicose veins.  Dingess at 19 Vet. App. 
473.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained the service 
medical records, both for active duty and Reserve service, as 
well as records from Brooke Army Medical Center and the Scott 
& White Hospital and Clinic on behalf of the veteran.    

VA has not conducted medical inquiry in the form of a VA 
compensation examination in an effort to substantiate the 
claims of service connection because there is no record of 
osteoarthritis or of heart abnormality during active service, 
and no competent evidence of persistent or recurrent symptoms 
relevant to osteoarthritis 


or heart abnormality since active service until many years 
later.  Under these circumstances, a medical examination or 
medical opinion is not required under 38 C.F.R. 
§ 3.159(c)(4). 

VA has also conducted the necessary medical inquiry in an 
effort to substantiate the claim for increase by affording 
the veteran VA examinations in December 2003 and January 
2006. 

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The term "active service" includes active duty, any period 
of active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty training (INACDUTRA) during which the 
individual concerned was disabled from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. §§ 101(24); 
38 C.F.R. § 3.6(a).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Where a veteran served continuously for ninety (90) days or 
more and osteoarthritis or cardiovascular disease becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §1112; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

1. Osteoarthritis of the Knees and Ankles

Factual Background 

The service medical records for active duty from March 1968 
to May 1970 contain no complaint, finding, or history of 
osteoarthritis of the knees and ankles.  

Service medical records for Reserve service, covering the 
period form 1974 to 2001, show that in January 1996 the 
veteran was given a permanent physical profile for 
osteoarthritis of the knees, which was approved by a military 
physician.  In November 2001, the permanent physical profile 
for osteoarthritis was again approved. 

After November 2001, there is no medical evidence, pertaining 
to complaint, finding, or treatment of osteoarthritis. 

Analysis 

Assuming from the permanent physical profile in 1996 and 2001 
that the veteran is currently diagnosed with osteoarthritis, 
there is no evidence to show that this disability was related 
to a disease or injury that was incurred during the veteran's 
period of active duty or during the one-year presumptive 
period following the period of active duty.  Rather the 
veteran has stated that his private physician initially 
diagnosed osteoarthritis in late 1995 or 1996, although 
records to document this are not in the record.  And there is 
no medical evidence to show that the onset of osteoarthritis 
was related to injury or disease during a period of active 
duty for training or related to an injury during a period of 
inactive duty training while the veteran was in the Reserves.  
The veteran does assert that osteoarthritis developed after 
his period of active duty as a consequence of maintaining 
physical fitness for his Reserve service. 

As the Board may consider only independent medical evidence 
to support its finding, as there is no favorable medical 
evidence that that relates osteoarthritis of the knees and 
ankles to an injury that was incurred during inactive duty 
training in 1996 or 2001, when osteoarthritis was documented 
in the record, the preponderance of the evidence is against 
the claim, and the benefit-of-the-doubt standard of proof 
does not apply.  38 U.S.C.A. § 5107(b).  

2. Atrial Flutter and Enlarged heart

Factual Background 

The service medical records for active duty from March 1968 
to May 1970 contain no complaint, finding, or history of a 
heart abnormality. 

Service medical records for Reserve service, covering the 
period form 1974 to 2001, show that on March 18, 2000, while 
on inactive duty training, the veteran underwent a Reservist 
physical examination and was found to have an abnormal heart 
rhythm (atrial flutter) when an electrocardiogram (EKG) was 
performed.  He was the hospitalized for further evaluation, 
and an inpatient EKG revealed an enlarged left atrium.    

Thereafter, the veteran underwent electrical cardioversion in 
April 2000 without complication. 

Analysis 

There is no evidence to show that the heart abnormality was 
related to a disease or injury that was incurred during the 
veteran's period of active duty or during the one-year 
presumptive period following the period of active duty.  
Rather the evidence shows that the atrial flutter was first 
documented during a physical examination while the veteran 
was on inactive duty training and an enlarged heart was found 
on further evaluation.  And there is no medical evidence to 
show that the atrial flutter was the result of an injury or 
disease during a period of active duty for training or 
related to an injury during the period of inactive duty 
training in March 2000.  The law does not provide VA 
disability compensation for a disease documented during 
inactive duty training. 

As the Board may consider only independent medical evidence 
to support its finding, as there is no favorable medical 
evidence that that relates atrial flutter and enlarged heart 
to active service for the above reasons, the preponderance of 
the evidence is against the claim, and the 
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).  

3. Claim for Increase

Factual Background 

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage rating contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from the 
disease incurred or aggravated during military service and 
their residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  

Bilateral varicose veins are rated as noncompensable under 
38 C.F.R. § 4.104, Diagnostic Code (DC) 7120, effective from 
the date that service connection was established in May 2003.  

The criteria for the next higher rating, 10 percent, is for 
varicose veins that are manifested by intermittent edema of 
an extremity or aching and fatigue in a leg after prolonged 
standing or walking, with symptoms relieved by elevation of 
the extremity or compression hosiery.  The Note following the 
diagnostic criteria provides that these evaluations are for 
the involvement of a single extremity.  If more than one 
extremity is involved, each extremity is to be evaluated 
separately and combined (under 38 C.F.R. § 4.25), using the 
bilateral factor (38 C.F.R. § 4.26), if applicable.  38 
C.F.R. § 4.104, DC 7120.

In this case, the veteran underwent VA examinations in 
December 2003 and January 2006.  

On VA examination in December 2003, the examiner reported no 
aching, fatigue, or abnormal sensations in the legs at rest 
or after prolonged standing or walking.  In answer to whether 
there were symptoms or edema relieved by elevation of the 
extremity, compression hosiery, or other measures, the 
examiner indicated "N/A" (non-applicable).  The diagnosis 
was bilateral small varicosities of the ankles up the legs to 
the back of the knees.  There was no edema or stasis 
pigmentation.  

On VA examination in January 2006, the veteran complained of 
edema of the lower legs after standing up for a long period 
(it was noted that he was a teacher and after four hours of 
continued standing he indicated that he had swelling at the 
distal one-third of the lower legs).  He further reported 
that the edema improved by elevating both legs.  Later in the 
examination, the veteran also reported having a light ache at 
the end of the day but no fatigue.  It was noted that 
exercise and exertion were not precluded by the varicose 
veins and that he took no medications and did not use 
hosiery.  On examination, there were a few turfs of small 
bluish varicosities over the medial aspect of the right 
thigh, each popliteal area, the distal third of each lower 
leg, and dorsal aspect of each foot.  There were no medium or 
large varicosities, and no tenderness, edema, or stasis 
changes.  The diagnosis was bilateral varicose veins.  The 
examiner added that edema of the legs could also be caused by 
the veteran's medication for a heart disorder or 
hypertension.  

Private medical records show that there was no edema in the 
lower extremities at the time of physical examinations in 
March 2000 and January 2003.  There are no records of 
treatment for the varicose veins.  

Analysis 

While the veteran complains of edema in the lower legs after 
standing for four hours, which is relieved by elevating his 
legs, the findings on the VA examinations showed that the 
varicose veins are small with no edema or aching or fatigue 
in the legs.  And the edema complained of by the veteran was 
not specifically associated with varicose veins. As the 
criteria for a 10 percent rating under DC 7120 have not been 
demonstrated, the preponderance of the evidence is against 
the claim, and the benefit-of-the-doubt standard of proof 
does not apply. 38 U.S.C.A. § 5107(b). 

As this is an initial rating case, consideration has been 
given to "staged ratings" for the condition over the period 
of time since service connection became effective.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  The Board concludes that, 
from the effective date of service connection for bilateral 
varicose veins in May 2003, clinical findings have not shown 
that the veteran met the criteria for a compensable rating.  


ORDER

Service connection for osteoarthritis of the knees and ankles 
is denied.  

Service connection for atrial flutter and enlarged heart is 
denied.  

An initial compensable rating for bilateral varicose veins is 
denied.


____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


